      Case: 1:19-cr-00526 Document #: 6 Filed: 06/29/19 Page 1 of 1 PageID #:61




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS


              USA                                            Case No:       19 CR s26


               v.
                                                             Judge:         Young B. Kim
       Christopher Mike Garbowski




                                             ORDER

Initial appearance proceedings held. Defendant Christopher Mike Garbowski appeared in
,.rpo.r" io today's arrest. Defendant reported to the court that he plans to retain private counsel.
In the interest of justice, Attorney Santino Coleman of the Federal Defender Program is
appointed as counsel for Defendant under retained counsel files an appearance. The court
advised Defendant of his rights. The government and Defendant agreed on certain conditions of
release. Enter Order Setting Conditions of Release. A status hearing is scheduled for July 8,
 21lg, at 2:00 p.m. by phone to discuss whether Defendant would like to have a preliminary
examination hearing. The conference call number is (877) 336-1839 and the passcode is
 4333213. Defendant shall be released after processing by the arresting agents. However,
Defendant must report to the United States Marshals Service on the 24th Floor to be processed
on July l,z}lg,immediately after reporting to Pretrial Services. Case ordered unsealed'

(00:15 initial appearance held)




                                                        A*o/''L "
Date: June 29,2019




                        ,&i{H&ns,t
